internal_revenue_service number release date index number ------------------------------------------------------------ ----------------- --------------------------------------------- ------------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-109172-16 date august legend x ---------------------------------------------------------------- ------------------------------------ state --------------------- date ------------------------------- dear ----------------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_754 of the internal_revenue_code code facts the information submitted states that x was formed as a limited_partnership under the laws of state and that x was treated as a partnership for federal tax purposes x intended to file an election under sec_754 to adjust the basis of partnership property with its return for its taxable_year ended on date x’s return was timely filed but inadvertently a sec_754 election to adjust the basis of partnership property was not filed with the return x represents that it has filed returns for its taxable_year ended on date and subsequent years consistent with the election having been made and that all affected partners have also filed their returns consistent with the election having been made plr-109172-16 further x represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property when there is a distribution_of_property or a transfer of a partnership_interest an election under sec_754 applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership must be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the statement must i set forth the name and address of the partnership making the election ii be signed by any one of the partners and iii contain a declaration that the partnership elects under sec_754 to apply the provisions of sec_734 and sec_743 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure announcement or notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely upon the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to plr-109172-16 make a sec_754 election for its taxable_year ended on date the election should be made in a written_statement filed with the appropriate service_center a copy of this letter should be attached to the sec_754 election a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of any facts discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
